Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 10/07/2021 is acknowledged.  The traversal is on the ground(s) that the Applicant asserts there is no serious search burden because Group I is in C03C1/0004 and C03B5/2356 and both groups are drawn to methods of fining molten glass however examiner is incorrect in Group II involves fining glass with submerged combustion.  This is not found persuasive because although both claims are drawn to methods of fining glass, Group II requires discharging combustion products into a glass melt and supplying foamy molten glass having a specific density and volume of bubbles and is thus classified in submerged combustion of glass and requires an additional search on the volume and density of the bubbles.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2021, 10/01/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: [0033] recites “a solid plate 72”  “the plate 72” [0034] recites “the dissolvable fining material plate 72” and “the plate 72”. {0035] recites “exposed portion 74” and “main body 74”  For the purpose of this examination these terms are .
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "74" and "76" have both been used to designate main body.  Corrected drawing sheets or specification reference to characters in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau et al. (US 20140090419 A1).
Regarding claims 1 and 7, Charbonneau discloses a method of fining glass for submerged combustion melters (Fig. 1), the method comprising: 
supplying input molten glass (14) from melter (2) into a fining chamber of a fining vessel [0061], the input molten glass combining with a molten glass bath contained within the fining chamber and introducing entrained gas bubbles (16) into the molten glass bath via submerged combustion burners (12) or bubblers (32), the input molten glass having a density and a concentration of gas bubbles (as seen in at least Fig. 1).
Charbonneau discloses flowing the molten glass bath through the fining chamber (at least Fig 5b) in a flow direction, the molten glass bath having and introducing one or more particulates through the roof (44) of the fining vessel referred to as composition (31) Fig 5b into the glass melt (14) via conduits 36c-d having horizontal portion supported on the fining floor (Fig. 5b) wherein composition is described in at least [0047] as one or more liquids, gases, solids present to diffuse the bubbles; thus a fining agent.  Charbonneau discloses the composition may be introduced from the roof into the undercurrent of the molten glass.
Charbonneau does not specifically disclose introducing the fining agents directly beneath the skimmer.

It would be obvious to one of ordinary skill in the art to provide skimmers throughout the fining channel to retain foamed material or bubbles.
Regarding claim 11, Charbonneau discloses soda-lime silica glass [0088], Table 1.
Regarding claim 12, Charbonneau does not specifically disclose the output glass having a lower concentration of bubbles or the density of the glass being higher at output than at input of the fining vessel however; one of ordinary skill in the art would expect such results because Charbonneau discloses refining methods in order to reduce the bubble and foam of the glass.

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau as applied above, and further in view of Wang (US 20190284079 A1).
Regarding claim 10, Charbonneau does not disclose the fining agents used.
In an analogous art of fining submerged combustion soda-lime glass [0014] Wang discloses suitable fining agents such as sodium sulfate or carbon gases [0019], thus it would be obvious to one of ordinary skill in the art to use refining agents known for refining soda-lime-silica glass in submerged combustion where Charbonneau is silent as to the actual chemicals used for refining.
One of ordinary skill in the art would recognize the addition of a sulfate to soda-lime glass can cause a redox reaction and release O2 or the addition of a sulfate in a gas form can also cause existing bubbles to coalesce and rise thus releasing the oxygen. 

Claim 10 is/are also rejected under 35 U.S.C. 103 as being unpatentable over Charbonneau as applied above, and further in view of Muschik et al. (US 20020092325 A1)

In an analogous art of fining soda-lime glass [0137] Muschik discloses suitable fining agents such as WO-3 or Cr2O3 [00117] for redox refining, carbon [0128] for reducing,, thus it would be obvious to one of ordinary skill in the art to use refining agents known for refining specific glass in submerged combustion as taught by Muschik where Charbonneau is silent as to the actual chemicals used for refining.


Allowable Subject Matter
Claims 2-6, 8, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 recites the limitation “wherein the dissolvable fining material component is in the form of a plate that is moveable within an internal cavity defined in a main body of the skimmer”
Claims 3-6 depend from claim 2 and are thus considered allowable for depending from claim 2.
Claim 8 recites allowable subject matter, “the floor defines a channel extending across the fining chamber beneath the skimmer, and wherein the dissolvable fining material component 1s in the form of a rod and is received within the channel defined in the floor of the housing.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16590072 (reference application). Although any limitations not in the claims of 16590072 are withing the disclosure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16590072 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because any limitations not in the claims of 16590072 are withing the disclosure.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140090424 recites vibrations (20) [0041], skimmers (43) [0054]-[0056]
US 20130072371 bubblers (24), foam downstream [0025], fining agent cake [0027], spreading device (30) [0028].
US 8991215 Fig 8, fining agent downstream
US 8973405 composition (31) to contact bubbles
US 2658094 combined skimmer and electrode
US 4049646
US 20110088432 [0027] skimmer of any material
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741